         Case 19-00252-JJG-13   Doc 80   Filed 01/13/21   EOD 01/13/21 14:18:11   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                      SF00100 (rev 11/2016)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Johnny Darrell Lorick,                                    Case No. 19−00252−JJG−13
            Debtor.

                                            NOTICE

An Application for Compensation and/or Reimbursement of Expenses Pursuant to Sec.
330 was filed on January 13, 2021, by Debtor Johnny Darrell Lorick and Broker James
Gilday Keller Williams Indianapolis/Carmel for the following professionals:

Professional                                                         Expense             Fee
Broker James Gilday Keller Williams Indianapolis/Carmel                 $0.00      $31,150.00

NOTICE IS GIVEN that your rights may be affected. You should read these documents
carefully and discuss them with your attorney. If you do not have an attorney, you may
want to consult one.

NOTICE IS FURTHER GIVEN that if you do not want the Court to enter an order on the
Application for Compensation and/or Reimbursement of Expenses Pursuant to Sec. 330
or you want the Court to consider your views, an objection, explaining your position, must
be filed with the Court by February 3, 2021. A copy must be sent to the party or party's
attorney requesting relief at the following address:

                   Michael J. Norris
                   Mike Norris & Associates, P.C.
                   3802 W 96th Street, #110
                   Indianapolis, IN 46268

If you mail your objection, it must be mailed early enough so that the Court receives it on
or before February 3, 2021. Objections must comply with S.D.Ind. B−9013−1(d).

If these steps are not taken, the Court may decide that you do not oppose the relief
sought and may enter an order granting that relief.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing parties.

Dated: January 13, 2021                          Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
